Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 4/6/2022.
In the Instant Amendment, Claim(s) 1, 2, 4, 7 and 8 has/have been amended; Claim(s) 1, 7 and 8 is/are independent claims. Claims 1-8 have been examined and are pending in this application.

Response to Arguments
The objection to the drawing, the objection of claim 8 and the rejections of claims 2, 4-6 and 8 under 35 U.S.C. 112(b) are withdrawn because of the amendment and the persuasive argument in the remarks (pages 5 and 6).

Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive.
The Applicant is arguing in the remarks (pages 6-8) that Sumi does not disclose or suggest the above combination of features required by Applicant's claim 1. For example, Applicant respectfully submits that Sumi neither teaches nor suggests, inter alia, an image sensor pixel signal readout path that includes a charge transfer amplifier (CTA) that provides, e.g., correlated double sampling by "generat[ing] a signal having a magnitude corresponding to a difference between the first and second voltage signals read out from the pixel and sampled by the CTA [during a readout cycle], and (iii) amplify[ing] said signal by transferring charge . . . in an amount corresponding to the magnitude of the signal," as required by Applicant's claim 1. Rather, in Sumi, while amplifier circuit 235 provides an output that is an amplification (e.g., lx or 8x gain) of a difference AV between a reset level Vrst and a signal level VsigO, this amplification is provided not, e.g., according to charge transfer in an amount corresponding to the magnitude of AV, but rather based on the gain mechanism provided by amplifier 235 configured with its input capacitor 233 and feedback capacitor 236. Accordingly, for at least the foregoing reasons, Applicant respectfully submits that claim 1 is patentable over Sumi. In addition, because independent claims 7 and 8 each recites one or more features similar to those recited in independent claim 1, Applicant respectfully submits that claims 7 and 8 are patentable for at least reasons similar to, or somewhat similar to, reasons discussed above as applicable with respect to independent claim 1. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Sumi does teach the features as claimed in claim 1 and similarly in claims 7 and 8 as presented in the rejections below. Sumi teaches that the switches 242b & 242a and capacitors 232 & 233 are configured to perform noise canceling and transfer/output the signal deltaV having a magnitude corresponding to a difference between Vrst [sampled in capacitors 232 and/or 233 during t80-t83] & Vsig0 [sampled during t84-t85 or t87-t89] to the input of amplifier circuit 235 to be amplified by 1x or 8x. The signal deltaV is transferred by the transistors 242a & 242b from the right terminal(s) of first capacitors 232/233 to the input of amplifier circuit 235 and to second/feedback capacitor 236 during periods t84-t85 or t87-t89 (Figs. 2, 4, 13; paras. 0213-0220). Thus, the Examiner respectfully submits that Sumi does teach the features as claimed in claims 1, 7 and 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumi et al (US 20050168602).
Regarding claim 1, Sumi teaches A signal readout path of a semiconductor image sensor, the signal readout path comprising:
an image sensor pixel (103) configured for in-pixel charge transfer (Figs. 2); and
a charge transfer amplifier (CTA) (230) configured to (i) sample first and second voltage signals read out of the pixel (Vrst and Vsig0) during a readout cycle (Fig. 13B), (ii) generate a signal (deltaV) having a magnitude corresponding to a difference between the first and second voltage signals read out from the pixel (Vsign0) and sampled (Vrst) by the CTA, and (iii) amplify said signal (deltaV*1 or deltaV*8) by transferring charge with respect to a capacitor (232/233/236) in an amount corresponding to the magnitude of the signal (Figs. 2, 13; paras. 0213-0220; the switches 242b & 242a and capacitors 232 & 233 are configured to perform noise canceling and transfer/output the signal deltaV having a magnitude corresponding to a difference between Vrst & Vsig0 to the input of amplifier circuit 235 to be amplified by 1x or 8x).

Regarding claim 2, Sumi teaches the signal readout path according to claim 1, wherein the pixel includes a floating diffusion region to which photocharge generated in the pixel is selectively transferred and which is configured to be selectively reset to a reset voltage level corresponding to the first voltage signal (Vrst), and wherein for every readout cycle of the pixel, an input of the CTA (input of 235) is precharged to a voltage level corresponding to the pixel's floating diffusion reset voltage level (during t80-t83) (Figs. 2B, 13; paras. 0213-0220).

Regarding claim 3, Sumi teaches the signal readout path according to claim 1, wherein the CTA includes an isolating switch (242a) at the CTA input to separate the input of the CTA from the output of the pixel during the in-pixel charge transfer (Figs. 2B, 13; paras. 0213-0220).

Regarding claim 4, Sumi teaches the signal readout path according to claim 3, wherein to amplify said signal by transferring charge (t84-t85 or t87-t89), the isolating switch (242a or 242b) connects the output of the pixel to the input (input of 235) of the CTA and the CTA provides a gain (1x or 8x) that results from charge transfer between an in-CTA capacitor (232 or 233) and an output capacitance (236 or S/H capacitance in S/H circuit 63) of the CTA (Figs. 2B, 13; paras. 0213-0220).

Regarding claim 5, Sumi teaches the signal readout path according to claim 4, wherein the CTA is a CMOS CTA, or a fully-differential CTA, or any other form of CTA (Fig. 13A; para. 0213).

Regarding claim 6, Sumi teaches the signal readout path according to claim 5, further comprising a sampling capacitor (232 or 233) coupled between the input (input of 235) of the CTA and the isolating switch (242a or 242b) so as to separate the input of the CTA from the DC level of a column bus (158) to which the pixel output is coupled (Figs. 2, 13; paras. 0213-0220).

Regarding claim 7, Sumi teaches An image sensor (Figs. 1, 2) comprising:
a pixel array wherein each pixel (103) is configured to (i) selectively transfer photocharge to a charge storage region, thereby providing for in-pixel charge transfer, (ii) selectively reset the voltage level of the charge storage region, and (iii) selectively output to one of a plurality of column buses via an in-pixel amplifier a voltage level corresponding to the voltage level of the charge storage region, wherein each of the column buses is coupled to a respective set of the pixels in the pixel array (Figs. 2, 4, 13, 14; paras. 0090-0108); and
a plurality of charge transfer amplifiers (CTAs) (230’s), each CTA coupled to a respective at least one of the column buses and configured to, for each pixel coupled to the respective at least one of the column buses (Figs. 2A, 13):
(i) sample a reset voltage level (Vrst) (during t80-t83) on the column bus corresponding to the voltage level of the charge storage region after the charge storage region is selectively reset and before photocharge is transferred to the charge storage region (Figs. 2B, 4, 13; paras. 0213-0220), 
(ii) after sampling the reset voltage level, sample a transfer voltage level (Vsig0) (t84-t85 or t87-t89) on the column bus corresponding to the voltage level of the charge storage region after photocharge is transferred to the charge storage region and before further resetting the charge storage region (Figs. 2, 4, 13; paras. 0213-0220), and 
(iii) amplify (t84-t85 or t87-t89) the difference between the sampled transfer voltage level and the sampled reset voltage level based on charge transfer between a first capacitor and a second capacitor of the CTA, wherein the quantity of charge transferred between the first capacitor and the second capacitor is proportional to a voltage magnitude equal to said difference between the sampled transfer voltage level and the sampled reset voltage level (Figs. 2, 4, 13; paras. 0213-0220; the switches 242b & 242a and capacitors 232 & 233 are configured to perform noise canceling and transfer/output the signal deltaV having a magnitude corresponding to a difference between Vrst [sampled in capacitors 232 and/or 233 during t80-t83] & Vsig0 [sampled during t84-t85 or t87-t89] to the input of amplifier circuit 235 to be amplified by 1x or 8x; the signal deltaV is transferred from the right terminals of first capacitors 232/233 to the input of amplifier circuit 235 and to the second/feedback capacitor 236).

Regarding claim 8, Sumi teaches A method for operating a charge transfer amplifier (CTA) (230) in a readout chain of an image sensor pixel (103) that is configured for in-pixel charge transfer of photocharge to a charge storage region (Figs. 2), the method comprising:
the charge transfer amplifier sampling a reset voltage level (Vrst) (during t80-t83) on the column bus (158) corresponding to the voltage level of the charge storage region after the charge storage region is selectively reset and before photocharge is transferred to the charge storage region (Figs. 2B, 4, 13, 14; paras. 0213-0220);
the charge transfer amplifier, after sampling the reset voltage level, sampling a transfer voltage level (Vsig0) (t84-t85 or t87-t89) on a column bus corresponding to the voltage level of the charge storage region after photocharge is transferred to the charge storage region and before further resetting of the charge storage region (Figs. 2, 4, 13; paras. 0213-0220); and
amplifying (t84-t85 or t87-t89) the difference (deltaV) between the sampled transfer voltage level and sampled reset voltage level based on charge transfer between a first capacitor (232 or 233) and a second capacitor (236 or 236 or S/H capacitor in S/H circuit 63) of the CTA, wherein the quantity of charge transferred between the first capacitor and the second capacitor is proportional to a voltage magnitude equal to said difference between the sampled transfer voltage level and the sampled reset voltage level, the CTA thereby providing correlated double sampling and amplification for readout of the image sensor pixel (Figs. 2, 4, 13; paras. 0213-0220; the switches 242b & 242a and capacitors 232 & 233 are configured to perform noise canceling and transfer/output the signal deltaV having a magnitude corresponding to a difference between Vrst [sampled in capacitors 232 and/or 233 during t80-t83] & Vsig0 [sampled during t84-t85 or t87-t89] to the input of amplifier circuit 235 to be amplified by 1x or 8x; the signal deltaV is transferred from the right terminals of first capacitors 232/233 to the input of amplifier circuit 235 and to the second/feedback capacitor 236).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696